DETAILED ACTION
This is the First Office Action on the Merits based on the 17/326,182 application filed on 05/20/2021 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because  of the language “mobility means”.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 135.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Release mechanism in claim 17; the release mechanism is slidable tabs, see paragraph [0032]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner notes that “mobility means” in claim 1 is immediately defined has “deployable and retractable wheels” and is therefore not considered under 35 USC 112(f). 

Claim Objections
Claim 2 is objected to because of the following informalities:  
On line 3, “the wheels” should be corrected to ---the deployable and retractable wheels---
On line 4, “the wheels” should be corrected to ---the deployable and retractable wheels---
Claim 4 is objected to because of the following informalities:  
On line 2, “the wheels” should be corrected to ---the deployable and retractable wheels---
Claim 5 is objected to because of the following informalities:  
On line 2, “the retractable wheels” should be corrected to ---the deployable and retractable wheels---
Claim 6 is objected to because of the following informalities:  
On lines 1-2, “the deployable mobility means” should be corrected to ----the mobility means---
On line 2, “each set of wheels” should be corrected to ---each---
Claim 9 is objected to because of the following informalities:  
On line 2, “wheels” should be corrected to ---wheels of the two sets of wheels”
Claim 16 is objected to because of the following informalities:  
On line 2, “the sides” should be corrected to ---sides---
Claim 17 is objected to because of the following informalities:  
On line 2, “the extendable” should be corrected to ---the pair of extendable---
On line 3, “the handles” should be corrected to ---the pair of extendable and retractable handles” in both instances 
Claim 18 is objected to because of the following informalities:  
On line 2, “the sides” should be corrected to ---sides---
Claim 19 is objected to because of the following informalities:  
On line 5, “the wheels” should be corrected to ---the deployable and retractable wheels---
On line 7, “the wheels” should be corrected to ---the deployable and retractable wheels---
On line 8, “the wheels” should be corrected to ---the deployable and retractable wheels---
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “two sets of wheels” on line 2 is unclear. It is unclear if “the two sets of wheels” are the same or different than the previously claimed “the retractable and deployable wheels” of claim 1. All instances of “two sets of wheels” or “wheels” in claims 6-10 are similarly unclear. Specifically, “the wheels” in claim 7 and 8 are unclear, as it is unclear what wheels are being referred to.
Regarding claim 8, the limitation “the handle” on line 2 is unclear as two handles have been claimed in claim 7. It is unclear if both handles or a single handle are being referred to. The Examiner further notes that “the handles” have been introduced as “the rotatable handles” and should be corrected to be consistent in claim 8.
Regarding claim 9, the limitations of “a first set of wheels” on lines 1-2 and “a second set of wheels” on lines 2-3 are unclear, as it is not apparent if the limitations refer to the previously claimed “two sets of wheels”, “the deployable and retractable wheels” or additional wheels. The limitation of “each wheel” on line 4 is similarly unclear. 
Regarding claim 9, the limitations of “a first handle” on line 2 and “a second handle” on line 3 are unclear, as it is not apparent if the limitations refer to the previously claimed “rotatable handles” or additional handles. 
Regarding claim 13, the addition of “can be” on line 2 renders the claim indefinite as it is unclear if the limitation following “can be” is required by the claim. The Examiner suggest amending the claim to –is configured to be---



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11 and 19   are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Khalili (US 9,750,980).

Regarding claim 1:
Khalili discloses a base (22); an inflatable bladder (inflatable half spherical pad not shown, see column 1 lines 54-55) filled with a gas or fluid (“Also, an inflatable half spherical pad or other destabilizing surface may be used on top of the board” see column 1 lines 54-55; the inflatable bladder is used to create an unstable surface, an inflatable bladder would necessitate being filled with air, a gas or a gel), the inflatable bladder connected to a top of the base (see Figure 1); and mobility means including deployable and retractable wheels (30) coupled to the base.

Regarding claim 2:
Khalili discloses that the mobility means enables the selectively mobile exercise apparatus to be used in a first stationary state when the wheels are retracted into a bottom of the base (see Figure 1) and in a second mobile state when the wheels are deployed from the bottom of the base (see Figure 2).

Regarding claim 11:
Khalili discloses that the inflatable bladder creates an unstable surface filled with air or other gas or gel (see claim 1 above, the inflatable bladder is used to create an unstable surface, an inflatable bladder would necessitate being filled with air, a gas or a gel).

Regarding claim 19:
Khalili discloses performing a first exercise using the selectively mobile exercise apparatus in a stationary configuration (see Figure 1); deploying the wheels from the base (see Figure 2); and - Page 11 -Docket No. L1015.10006WO01performing a second exercise using the selectively mobile exercise apparatus in a mobile configuration (see Figure 2), wherein the first exercise is performed with the wheels retracted within the base and the second exercise is performed with the wheels deployed beneath the base (see Figure 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Khalili (US 9,750,980) in view of Strong (US 2017/0157467).
Khalili discloses the device as substantially claimed above. 

Regarding claim 12:
Khalili is silent wherein the inflatable bladder is attached to the base around a periphery of the inflatable bladder.
However, Strong teaches an apparatus (100), comprising: an inflatable bladder is attached to the base around a periphery of the inflatable bladder (110 attached to 105 around outer periphery of 105).
It would have been obvious to a person having ordinary skill in the art to have employed the attachment of Strong upon the apparatus of Khalili, in order to secure the bladder to avoid movement during exercise and user injury.

Regarding claim 13:
Khalili is silent wherein the inflatable bladder including a port, wherein air pressure within the inflatable bladder can be deflated or inflated using the port to change a level of instability.
However, Strong teaches an apparatus (100), comprising: an inflatable bladder (110) including a port (valve; para [0027]), wherein air pressure within the inflatable bladder can be deflated or inflated using the port to change a level of instability (para [0027)).
It would have been obvious to a person having ordinary skill in the art to have employed the port of Strong upon the apparatus of Khalili, in order to modulate the apparatus for use in a variety of exercises.

Regarding claim 18:
 Khalili is silent wherein the base including arches along the sides of the base and notches in the arches to accommodate the use of resistance bands in conjunction with the selectively mobile exercise apparatus.
However, Strong teaches an apparatus (100), comprising: a base (105; Fig. 1A-B) including arches along the sides of the base (105A-B, including instances of 145, 135; Fig. 1A-B) and notches in the arches to accommodate the use of resistance bands in conjunction with the selectively mobile exercise apparatus (instances of 145;Fig. 1A-B, 2A).
It would have been obvious to a person having ordinary skill in the art to have employed the arches of Strong upon the apparatus of Khalili, in order to increase the versatility of the apparatus and expand the exercise opportunities for a user.

Claims 14-17  are rejected under 35 U.S.C. 103 as being unpatentable over Khalili (US 9,750,980) in view of Leong (US 2017/0239515).
Khalili discloses the device as substantially claimed above. 

Regarding claim 14:
Khalili is silent wherein further comprising a pair of extendable and retractable handles disposed on opposite sides of the base.
However, Leong teaches an apparatus (Fig. 1), comprising: a pair of extendable and retractable handles disposed on opposite sides of the base (instances of 12; Fig. 1, 2E; para [0029]), wherein the pair of extendable and retractable handles are configured to enable exercises using either the top or bottom of the selectively mobile exercise device (top and bottom of apparatus of Khalili utilizable with application of handles of Leong; Fig. 1, 2E; para (0029); Leong). Leong further discloses wherein the pair of extendable and retractable handles are flat and continuous with the sides of the base in a retracted state (instances of 12 pulled flush and flat against the sides of the base of the assembly; Fig. 1) and wherein the base includes release mechanisms for releasing the extendable and retractable handles from the retracted state and allowing the handles to lock into an extended state (foldability of handles, lockability into position; Fig. 1; para [0029}), the handles extending from opposing sides of the base in the extended state (extension of instances of 12 from sides of base; Fig. 1; para[0029)).
It would have been obvious to a person having ordinary skill in the art to have employed the handles of Leong upon the apparatus of Khalili, in order to increase the user's ability to grip the device during exercise and prevent slippage and injury.
 
Regarding claim 15:
	Khalili in view of Leong discloses that the pair of extendable and retractable handles are configured to enable exercises using either the top or bottom of the selectively mobile exercise device (see rejection of claim 14 above).

Regarding claim 16:
Khalili in view of Leong discloses that the pair of extendable and retractable handles are flat and continuous with the sides of the base in a retracted state (see rejection of claim 14 above).

Regarding claim 17:
Khalili in view of Leong discloses that the base includes release mechanisms for releasing the extendable and retractable handles from the retracted state and allowing the handles to lock into an extended state (see rejection of claim 14 above).

Allowable Subject Matter
Claim 20 is allowed.
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/             Primary Examiner, Art Unit 3784